                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLIFFORD BRANDON REPOTSKI,                   :
          Plaintiff,                         :
                                             :
       v.                                    :       CIVIL ACTION NO. 19-CV-1663
                                             :
MONTGOMERY COUNTY                            :
PROBATION & PAROLE                           :
DEPARTMENT, et al.,                          :
         Defendants.                         :

                                            ORDER

       AND NOW, this 22nd day of May, 2019, upon consideration of Plaintiff Clifford Brandon

Repotski’s Motion to Proceed In Forma Pauperis (ECF No. 1), and his pro se Complaint (ECF

No. 2), Defendants’ Motion to Dismiss (ECF No. 6), and Plaintiff’s Motions for Appointment of

Counsel (Doc. Nos. 3 & 8) it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     The Complaint is DEEMED filed.

       3.     The Complaint is DISMISSED as legally meritless and for failure to state a claim

as follows:

              a.   Repotski’s claims against Judge Steven T. O’Neill, his claims pursuant to 42

                   U.S.C. § 1983, his claims under criminal statutes, his claims pursuant to 20

                   Pa. Cons. Stat. § 5608.1, and his claims for punitive damages under the

                   Rehabilitation Act, are DISMISSED with prejudice for the reasons set forth

                   in the Court’s Memorandum.

              b. The Clerk of Court shall TERMINATE Judge Steven T. O’Neill as a party to

                   this case.
               c. Repotski’s remaining Rehabilitation Act claims are DISMISSED without

                   prejudice to amendment in accordance with paragraph four (4) of this Order.

       4.      Repotski is given thirty (30) days to file an amended complaint as to his

Rehabilitation Act claims for injunctive relief and compensatory damages against the

Montgomery County Probation and Parole Department and the Chester County Adult Probation

and Parole Department and Pretrial Services. Any amended complaint shall identify all

defendants in the caption of the amended complaint in addition to identifying them in the body of

the amended complaint and shall state the basis for Repotski’s claims against each defendant.

When drafting his amended complaint, Repotski should be mindful of the Court’s reasons for

dismissing his claims as explained in the Court’s Memorandum. Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.

       5.      The Clerk of Court shall SEND Repotski a blank copy of the Court’s form

complaint to be used by a non-prisoner filing a civil action bearing the civil action number for

this case. Repotski may use this form to file an amended complaint if he chooses to do so.

       6.      If Repotski fails to file an amended complaint, this case may be dismissed without

prejudice for failure to prosecute without further notice.

       7.      The Motion to Dismiss is DENIED as moot.

       8.      The Motion for Appointment of Counsel is DENIED. 1



1
  A pro se litigant proceeding in forma pauperis has no constitutional or statutory right to
representation by counsel. See Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011); Tabron
v. Grace, 6 F.3d 147, 153 (3d Cir.1993). However, representation by counsel may be appropriate
under certain circumstances, after a finding that a plaintiff's claim has arguable merit in fact and
law. Tabron, 6 F.3d at 155. Factors to be considered by a court in deciding whether to request a
lawyer to represent an indigent plaintiff include: (1) the merits of the plaintiff’s claim; (2) the
plaintiff’s ability to present his or her case considering his or her education, literacy, experience,
and the restraints placed upon him or her by incarceration; (3) the complexity of the legal issues;
(4) the degree to which factual investigation is required and the plaintiff’s ability to pursue such
                                             BY THE COURT:


                                             /s/ Mitchell S. Goldberg

                                             MITCHELL S. GOLDBERG, J.




investigation; (5) the plaintiff’s capacity to retain counsel on his or her own behalf; and (6) the
degree to which the case turns on credibility determinations or expert testimony. See Montgomery
v. Pinchak, 294 F.3d 492, 498–99 (3d Cir. 2002); Tabron, 6 F.3d at 155–56.
        Several of the Tabron factors weigh against the appointment of counsel at this time.
Plaintiff has not demonstrated that the case is so factually or legally complex as to warrant an
attorney. Moreover, Plaintiff has not shown any hardship in litigating the matter pro se. Finally,
as his case has been dismissed with leave to amend, Plaintiff has not established that his claims
have legal merit. Should new circumstances reveal that appointment of counsel is warranted as
this case proceeds, Plaintiff may renew his motion for appointment of counsel.
